The opinion of the court wras delivered by
Yeazey, J.
It wras conceded in argument that if the plaintiff’s deed had been on record when the defendant made his purchase, the latter would have been limited to the “Arms line.” It wras not denied but that, as a general proposition, a purchaser having-notice of an unrecorded deed to a third party, is put upon inquiry and is charged with notice of what he would presumably have learned by reasonable inquiry — in this case, the contents of the deed; but it was claimed that there is nothing-in the ease to show that the defendant had any notice that there w^as anything in the *179unrecorded deed that would in any way affect Ms rights, at the time he made the purchase; that the mere fact of his having' learned of such conveyance to the plaintiff was not sufficient to put him upon inqrdry as to its terms as affecting the boundary of the farm he was about to pm-chase. This suggestion is not without force, but wre think it is overcome by the proposition established by a long line of authority in England and America, that a purchaser, with notice of .a deed, is bound by all its contents. Many of the authorities may be found in the notes to Le Nere v. Le Neve, 2 Lead. Cas. in Eq., 127, 143.
The foregoing is not a conflict with Brackett v. Wait, 6 Yt. 411, where it was held that to give effect to a deed of a prior date unrecorded, to one recorded, the second grantee must have notice of the execution, contents, and existence of the prior deed; because, as conceded, a party is -chargeable with notice when he has such knowledge as puts him on inquiry, which, if pursued with reasonable diligence," woiild lead to exact knowledge. Savings Bank v. National Bank, 53 Vt. 82.
As there appears to have been no controversy as to the defendant’s knowledge of the prior conveyance to the plaintiff, we think there was no error in the ruling of the County Court that the defendant was put on inquiry as to the terms of the plaintiff’s deed. There was nothing for the jury on this point.
The only exception taken w?as to this ruling of the County Court. Other questions have been argued but as they were not raised and passed upon in the court below, they cannot be here.
Judgment affirmed.